—Judgment unanimously affirmed. Memorandum: County Court did not err in admitting into evidence a note written by defendant. Because the note was written to defendant’s wife and was taken by the police with her permission, it did not constitute "property obtained from the defendant” (CPL 240.20 [1] [f]), and was not, therefore, subject to defendant’s discovery demand (see, People v McKay, 101 AD2d 960, 961). Defendant’s wife gave the police *1023permission to enter the jointly occupied premises where the note was found; thus, the court properly upheld the warrant-less search (see, People v Cosme, 48 NY2d 286, 290).
There is no merit to the contention of defendant that the court erred in admitting a second set of photographs depicting the victim’s injuries. Those photographs were relevant to determine the extent of the victim’s injuries (see, People v Stevens, 76 NY2d 833, 836; People v Pobliner, 32 NY2d 356, 369-370, cert denied 416 US 905).
Finally, defendant’s remaining contention has not been preserved for review (see, CPL 470.05 [2]), and we decline to reach it as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Wayne County Court, Strobridge, J.—Aggravated Assault, 2nd Degree.) Present—Denman, P. J., Lawton, Fallon, Balio and Boehm, JJ.